Citation Nr: 0408050	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  03-16 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to retroactive payment of Department of Veterans 
Affairs improved pension benefits for the period between 
March 1, 2000, and April 30, 2001.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from November 1943 to December 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which, in 
pertinent part, denied retroactive payment of Department of 
Veterans Affairs (VA) improved pension benefits for the 
period between January 1, 2000, and April 30, 2001.  In 
August 2002, the RO granted retroactive entitlement to 
payment of VA improved pension benefits for the period 
between January 1, 2000, and February 29, 2000.  

In his May 2003 Appeal to the Board (VA Form 9), the veteran 
requested a hearing before a Veterans Law Judge sitting at 
the RO.  The requested hearing was scheduled for November 
2003.  In a November 2003 written statement, the veteran 
advanced that: he never received a written hearing notice; 
became aware of the scheduled hearing only when he spoke with 
an individual from the office of United States Representative 
Bill Jenkins; and was unable to attend the scheduled hearing.  
The RO sent a letter to the veteran in December 2003 advising 
him that his hearing was cancelled and asking him to indicate 
whether he wanted to reschedule.  He was give 60 days to fill 
out a VA Form 21-4138 indicating whether he still wanted a 
hearing with a Veteran's Law Judge.  He did not respond to 
this letter and the case was sent to the Board.   

In March 2004, the accredited representative submitted a 
Motion to Advance on the Docket.  In March 2004, the Board 
granted the accredited representative's motion.  The veteran 
has been represented throughout this appeal by the Veterans 
of Foreign Wars of the United States.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.  


REMAND



The provisions of 38 U.S.C.A. § 5103(a)(West 2002) and 
38 C.F.R. § 3.159(b) (2003) direct that, upon receipt of a 
complete or substantially complete application, the VA shall 
notify the veteran of any information and any evidence not 
previously provided to the VA that is necessary to 
substantiate his claim.  The VA shall make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claims.  A Veterans Claims Assistance Act of 
2000 (VCAA) notice has not been issued to the veteran.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently invalidated the regulations 
which empowered the Board to issue written notification of 
the VCAA to veterans.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  
Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are met.  

2.  The RO should then readjudicate the 
veteran's entitlement to retroactive 
payment of VA improved pension benefits 
for the period between March 1, 2000, and 
April 30, 2001.  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


